DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
That the amendment to the claim languages filed on or about 3/9/22 has been fully considered and made of record.  Claims 1-9 and newly added claims 25-35 are now pending of record.

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 has been numbered twice, therefore a second occurrence of claim 28 should be changed to claim 29.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 , 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Whether or not a recite of: “die” and transfer of “die”(claim 7, line 7) is from “a plurality of die” as previously cited in claim 1, line 2.   Please clarify. 


Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 as best understood  is/are rejected under 35 U.S.C. 102a1 as being anticipated by  Capewell (WO2004/032207).
Capewell discloses the claimed die attach system of the present invention comprising: 
a verification substrate 750 configured to receive a plurality of die 103 (see embodiment of Fig. 7), 
the verification substrate including a plurality of substrate reference markers 760; 
an imaging system 710 for determining an alignment of the plurality of die with the verification substrate by imaging each of the plurality of die with respective ones of the plurality of substrate reference markers760  in a single field of view (see Fig. 7 see also other embodiment of Fig. 5B for plurality makers 104 on verification substrate 103); and 
a bond tool 700 for contacting die during  a transfer of die 103 from a die supply source to the verification  substrate 750 (see system of Fig. 7).  Therefore the above limitations are met by the Capewell as replied upon above 
As applied to claim 2 see Fig. 7, reference 710.


    PNG
    media_image1.png
    661
    817
    media_image1.png
    Greyscale


Limitations of claims 3-4 appears to be functionally intended used since no further structural elements has been defined in these claims.  

Claim(s) 1-9 as best understood  is/are rejected under 35 U.S.C. 102a1 as being anticipated by  Seyama (TW201814819) 
	Seyama discloses the claimed die attach system of the present invention comprising: 
a verification substrate 300/ 50 configured to receive a plurality of die 200 (see embodiment of Figs. 1-4);
an imaging system 40  for determining an alignment of the plurality of die with the verification substrate by imaging each of the plurality of die 200 with respective ones of the plurality of substrate reference markers 52  in a single field of view (see Figs. 1-3)or other embodiment of Fig. 4 for plurality makers 104 on verification substrate 300/50); and 
a bond tool 31 for contacting die during a transfer of die 200 from a die supply source 101 to the verification substrate 300/50 (see system of Fig. 1).  Therefore the above limitations are met by the above reference. 


    PNG
    media_image2.png
    521
    663
    media_image2.png
    Greyscale

	As applied to claims 3-6, 8-9 apparently met by the applied prior art above since no further structural limitations recite in these claims (see Fig. 1, and para. 0037 for glass substrate (or transparent substrate).
	As applied to claim 7, refers to para. 0037 for the teaching of glass substrate associate thereto.
	As applied to claims 25-28, refer to Figs. 1, where 21 represent the die supply support and that of claims above.
	Claims 28-35 appears to be functionally intended used since no further structural limitations recited in these claims.  (Noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capewell (WO2004/032207) or Seyama (TW201814819) as advanced above.
As applied to claim 33-34,  it would have been an obvious matter of design choice to choose any desired field of view, and the since applicant has not disclosed that these features are critical, patentably distinguishing features and it appears that the invention would perform equally well with the field of view or imaging system  as disclosed by either of the above reference (see Capewell’s figure 7, 710  above  or Seyama’s Fig 1, 40/41 ).

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt